Name: 2010/130/: Commission Decision of 1Ã March 2010 granting a derogation from implementation of Regulation (EC) NoÃ 543/2009 of the European Parliament and of the Council concerning crop statistics with regard to Belgium, Bulgaria, the Czech Republic, Germany, Poland, Portugal and Sweden (notified under document C(2010) 1057)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  European Union law;  farming systems
 Date Published: 2010-03-02

 2.3.2010 EN Official Journal of the European Union L 51/24 COMMISSION DECISION of 1 March 2010 granting a derogation from implementation of Regulation (EC) No 543/2009 of the European Parliament and of the Council concerning crop statistics with regard to Belgium, Bulgaria, the Czech Republic, Germany, Poland, Portugal and Sweden (notified under document C(2010) 1057) (Only the Bulgarian, Czech, Dutch, French, German, Polish, Portuguese and Swedish texts are authentic) (2010/130/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 543/2009 of the European Parliament and of the Council of 18 June 2009 concerning crop statistics and repealing Council Regulations (EEC) No 837/90 and (EEC) No 959/93 (1), and in particular Article 10(1) thereof, Having regard to the request made by Belgium on 30 July 2009, Having regard to the request made by Bulgaria on 20 July 2009, Having regard to the request made by the Czech Republic on 30 July 2009, Having regard to the request made by Germany on 23 July 2009, Having regard to the request made by Poland on 31 July 2009, Having regard to the request made by Portugal on 20 July 2009, Having regard to the request made by Sweden on 30 July 2009, Whereas: (1) In accordance with Article 10 of Regulation (EC) No 543/2009, the Commission may grant Member States a derogation from implementing that Regulation in so far as applying it to their national statistical systems requires major adaptations and is likely to cause significant practical problems. (2) Such derogations should be granted as requested to Belgium, Bulgaria, the Czech Republic, Germany, Poland, Portugal and Sweden. (3) In accordance with Regulation (EC) No 543/2009, a Member State having been granted a derogation shall continue to apply the provisions of Council Regulations (EEC) No 837/90 (2) and (EEC) No 959/93 (3) for the duration of the derogation granted. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, instituted by Council Decision 72/279/EEC (4), HAS ADOPTED THIS DECISION: Article 1 1. The Czech Republic is granted a derogation from application of Regulation (EC) No 543/2009 for a period ending on 31 December 2010. 2. Belgium, Bulgaria, Germany, Poland, Portugal and Sweden are granted a derogation from application of Regulation (EC) No 543/2009 for a period ending on 31 December 2011. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Republic of Poland, the Portuguese Republic and the Kingdom of Sweden. Done at Brussels, 1 March 2010. For the Commission Olli REHN Member of the Commission (1) OJ L 167, 29.6.2009, p. 1. (2) OJ L 88, 3.4.1990, p. 1. (3) OJ L 98, 24.4.1993, p. 1. (4) OJ L 179, 7.8.1972, p. 1.